
	
		III
		109th CONGRESS
		2d Session
		S. RES. 607
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Bunning (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Allen, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Grassley,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Vitter,
			 Mr. Ensign, Mr.
			 Lugar, Mr. Frist,
			 Mr. Kyl, Mr.
			 Sununu, Mr. Nelson of
			 Florida, Mr. Coleman,
			 Mr. Martinez, and
			 Mr. Burns) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			December 6, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Admonishing the statements made by
		  President Hugo Chavez at the United Nations General Assembly on September 20,
		  2006, and the undemocratic actions of President Chavez.
	
	
		Whereas President Chavez referred to the President of the
			 United States as the devil, and referred to the President as
			 the spokesman of imperialism for the efforts of the United
			 States to aid the citizens of Afghanistan and Iraq in the goal of those
			 citizens to create a permanent and viable representative government;
		Whereas President Chavez made unsubstantiated claims that
			 the United States had set in motion a coup in Venezuela on April 11, 2002, and
			 continues to support coup attempts in Venezuela and elsewhere;
		Whereas, to consolidate his powers, President
			 Chavez—
			(1)continues to
			 weaken the separation of powers and democratic institutions of the Government
			 of Venezuela;
			(2)survived a recall
			 vote in August 2004 through questionably undemocratic actions;
			(3)decreed that all
			 private property deemed not in productive use will be
			 confiscated by the Government of Venezuela and redistributed to third
			 parties;
			(4)enacted a media
			 responsibility law that—
				(A)placed
			 restrictions on broadcast media coverage; and
				(B)imposed severe
			 penalties for violators of that law;
				(5)used other legal
			 methods to silence media outlets that criticized his government; and
			(6)changed the penal
			 code of Venezuela—
				(A)to restrict the
			 rights of freedom of expression and freedom of association once enjoyed by the
			 citizens of Venezuela; and
				(B)to increase jail
			 terms for those convicted of criticizing the government of that country;
				Whereas, in an effort to destabilize the democratic
			 governments of other countries in that region, President Chavez continues to
			 support anti-democratic forces in Colombia, Ecuador, Peru, and Nicaragua, as
			 well as radical and extremist parties in those countries;
		Whereas President Chavez has repeatedly stated his desire
			 to unite Latin America to serve as a buffer against the people and interests of
			 the United States;
		Whereas President Chavez has aligned himself with
			 countries that are classified by the Department of State as state sponsors of
			 terrorism; and
		Whereas President Chavez has developed a close
			 relationship with the totalitarian regime in Cuba, led by Fidel Castro, and has
			 also associated himself with other authoritarian leaders, including Kim Jong Il
			 of North Korea and Mahmoud Ahmadinejad in Iran: Now, therefore, be it
		
	
		That the Senate condemns—
			(1)the statements
			 made by President Hugo Chavez at the United Nations General Assembly on
			 September 20, 2006; and
			(2)the undemocratic
			 actions of President Chavez.
			
